DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement submitted on 03/24/2021 has been considered by the Examiner and made of record in the application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,887,352. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1 and 10 of the current application are included in claims 1 and 10 of U.S. Patent No. 10,887,352 with obvious wording variation (see the table below as an example).
claim 1 and 10 of the Instant Application
claims 1 and 10 of the US Patent 10,887,352
1. A method for indicating that an application server (AS) that is included on a signaling route between a first user agent (UA) and a second UA different than the first UA is capable of providing a particular service, the method comprising: 

receiving, at the AS via a communication network, a first Session Initiation Protocol (SIP) request from the first UA; 

generating, at the AS, a second SIP request based on the first SIP request received from the first UA, the second SIP request including a SIP header comprising a token that identifies at least one service supported by the AS that is included in the signaling route and the second SIP request further including a uniform resource identifier (URI) comprising an address of the AS; 

responsive to generating the second SIP request, transmitting by the AS, the second SIP request via the communication network towards the second UA different than the first UA; and 

transmitting, by the AS, a SIP response via the communication network to the first UA, the SIP response including the token.






10. A network component that is included on a signaling route between a first user agent (UA) and a second UA different than the first UA, the network component comprising a processor configured to: 

receive, at the network component via a communication network, a first Session Initiation Protocol (SIP) request from the first UA, wherein the network component is an application server (AS); 

generate, at the AS, a second SIP request based on the first SIP request received from the first UA, the second SIP request including a SIP header comprising a token that identifies at least one service supported by the AS, the second SIP request further including a uniform resource identifier (URI) comprising an address of the AS; 

responsive to generating the second SIP request, transmit by the AS, the second SIP request via the communication network towards the second UA different than the first UA; and 

transmit, by the AS, a SIP response via the communication network to the first UA, the SIP response including the token.
A method for indicating that an application server (AS) that is included on a signaling route between a first user agent (UA) and a second UA different than the first UA is capable of providing a particular service, the method comprising: 

receiving, at the AS via a communication network, a first Session Initiation Protocol (SIP) request from the first UA; 

generating, at the AS, a second SIP request based on the first SIP request received from the first UA, the second SIP request including a SIP header comprising a token that identifies at least one service supported by the AS that is included in the signaling route and the second SIP request further including a uniform resource identifier (URI) comprising an address of the AS; 

responsive to generating the second SIP request, transmitting by the AS, the second SIP request via the communication network towards the second UA different than the first UA; and 

transmitting, by the AS, a SIP response via the communication network to the first UA, the SIP response including the token, wherein the token in the second SIP request or in the SIP response is used by another network node for at least one of: policing purposes or charging purposes.


10. A network component that is included on a signaling route between a first user agent (UA) and a second UA different than the first UA, the network component comprising a processor configured to: 

receive, at the network component via a communication network, a first Session Initiation Protocol (SIP) request from the first UA, wherein the network component is an application server (AS); 

generate, at the AS, a second SIP request based on the first SIP request received from UA, the second SIP request including a SIP header comprising a token that identifies at least one service supported by the AS, the second SIP request further including a uniform resource identifier (URI) comprising an address of the AS;  the first 

responsive to generating the second SIP request, transmit by the AS, the second SIP request via the communication network towards the second UA different than the first UA; and 

transmit, by the AS, a SIP response via the communication network to the first UA, the SIP response including the token, wherein the token in the second SIP request or in the SIP response is used by another network node for at least one of: policing purposes or charging purposes.


Claim 1, of U.S. Patent No. 10,887,352 includes limitations of claim 1 of instant application except “wherein the token in the second SIP request or in the SIP response is used by another network node for at least one of: policing purposes or charging purposes.”, (emphasis added).
Nonetheless, the removal of said limitations from claim 1 of the instant application made the claims 1 of instant application a broader version of claim 1 of U.S. Patent No. 10,887,352. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 1 is not patentably distinct from claim 1 of the U.S. Patent No. 10,887,352.
Claim 2 of the instant application, is rejected because the limitations of claim 2 are included in claim 2 of U.S. Patent No. 10,887,352.
Claim 3 of the instant application, is rejected because the limitations of claim 3 are included in claim 3 of U.S. Patent No. 10,887,352.

Claim 5 of the instant application, is rejected because the limitations of claim 5 are included in claim 5 of U.S. Patent No. 10,887,352.
Claim 6 of the instant application, is rejected because the limitations of claim 6 are included in claim 6 of U.S. Patent No. 10,887,352.
 Claim 7 of the instant application, is rejected because the limitations of claim 7 are included in claim 7 of U.S. Patent No. 10,887,352.
Claim 8 of the instant application, is rejected because the limitations of claim 8 are included in claim 8 of U.S. Patent No. 10,887,352.
Claim 9 of the instant application, is rejected because the limitations of claim 9 are included in claim 9 of U.S. Patent No. 10,887,352.
Claim 10 of US Patent No. 10,887,352 include limitations of claim 10 of instant application except “wherein the token in the second SIP request or in the SIP response is used by another network node for at least one of: policing purposes or charging purposes.”, (emphasis added).
Nonetheless, the removal of said limitations from claim 10 of the instant application made the  claim 10 of instant application a broader version of claim 10 of U.S. Patent No. 10,887,352. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 40 is not patentably distinct from claim 10 of the U.S. Patent No. 10,887,352.

Claim 12 of the instant application, is rejected because the limitations of claim 12 are included in claim 12 of U.S. Patent No. 10,887,352.
Claim 13 of the instant application, is rejected because the limitations of claim 13 are included in claim 13 of U.S. Patent No. 10,887,352.
Claim 14 of the instant application, is rejected because the limitations of claim 14 are included in claim 14 of U.S. Patent No. 10,887,352.
Claim 15 of the instant application, is rejected because the limitations of claim 15 are included in claim 15 of U.S. Patent No. 10,887,352.
Claim 16 of the instant application, is rejected because the limitations of claim 16 are included in claim 16 of U.S. Patent No. 10,887,352.
Claim 17 of the instant application, is rejected because the limitations of claim 17 are included in claim 17 of U.S. Patent No. 10,887,352.
Claim 18 of the instant application, is rejected because the limitations of claim 18 are included in claim 18 of U.S. Patent No. 10,887,352.
Claim 19 of the instant application, is rejected because the limitations of claim 119 are included in claim 20 of U.S. Patent No. 10,887,352.
Claim 20 of the instant application, is rejected because the limitations of claim 20 are included in claim 19 of U.S. Patent No. 10,887,352.
This is a nonstatutory obviousness double patenting rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-12 and 16-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Applicant submitted IDS reference JOHNSTON, A., et al. ("Session Initiation Protocol Service Examples", July, 16, 2007, hereinafter Johnston).
Regarding claim 1,  Johnston discloses, a method for indicating that an application
server (AS) that is included on a signaling route between a first user agent (UA) (see e.g.,  “Bob REFERS Music Server to establish session with Alice”, page 40, line 33) and a second UA different than the first UA (see e.g.,  “Bob REFERS Music Server to establish session with Alice”, page 40, line 33) is capable of providing a particular service (see e.g., “Feature tags are also used in F12 with the automaton (defined in RFC 3840 [8]) and byeless feature tags (defined in RFC 4235 [6]) to describe the capabilities of the Music Server.”, page 37, lines 15-18), the method comprising: 
receiving, at the AS via a communication network, a first Session Initiation Protocol 
(SIP) request from the first UA (see e.g., “From: Bob Sips:bob@biloxi.example.com>;tag=02l34 To: Music Server sips:music@server.example.com Call-ID: 4802029847@biloxi.example.com CSeq: 1 REFER…”, page 41, lines 1-12); 
generating, at the AS, a second SIP request based on the first SIP request received from 

CSeq: 1 INVITE”, page 42, lines 12-20); 
responsive to generating the second SIP request, transmitting by the AS, the second SIP request via the communication network towards the second UA different than the first UA (see e.g., “/* Music Server places call to Alice to replace session between Alice and Bob. */F12 INVITE Music Server-> Alice… INVITE sips:a8342043f@atlanta.example.com;gr SIP/2.0… From: <Sips:music@server.example.com>;tag=0111 To: sips:a8342043f@atlanta.example.com;gr...” page 42, lines 10-18); and 
transmitting, by the AS, a SIP response via the communication network to the first UA, the SIP response including the token (see e.g., “Music Server reports success back to Bob by returning a 200 OK response. Bob obtains the dialog identifiers from the headers included in the response. */…To: Bob <sips:bob@biloxi.example.com>;tag=02134 Max-Forwards: 70 From: 
Regarding claim 2,  Johnston discloses, wherein the URI is a Globally Routable UA URI (GRUU) (see e.g., “The presence of the gr URI parameter in the Contact URI in message Fl0 indicates that the Contact URI is a GRUU [16] and will be globally routable outside of the dialog”, page 57, lines 2-4).
Regarding claim 3,  Johnston discloses, wherein the token indicates whether the at least one service is provided by the AS as an originating AS or a terminating AS (see e.g., “Feature tags are also used in F12 with the automaton (defined in RFC 3840 [8]) and byeless feature tags (defined in RFC 4235 [6]) to describe the capabilities of the Music Server.”, page 3, lines 15-18)  and the second SIP request further including a uniform resource identifier (URI) comprising an address of the AS (see e.g., “F12 INVITE Music Server-> Alice…From: <Sips:music@server.example.com>;tag=0111, To: sips:a8342043f@atlanta.example.com;gr Call-ID: a5-75-34-12-6@server.example.com CSeq: 1 INVITE”, page 42, lines 12-20).
Regarding claim 7,  Johnston discloses, wherein the URI is included in one of:
a Record-Route header; a Record header; a Via header; and a Contact address (see e.g., “Contact: <sips:music@server.example.com>;automaton ;+sip.byeless;+sip.rendering="no" Require: replaces Replaces: 12345600@atlanta.example.com”, page 42, lines 22-25).
Regarding claim 8,  Johnston discloses, wherein the first SIP request that the AS receives from the first UA is a SIP INVITE message (see e.g., “INVITE Bob-> Alice INVITE sips:a8342043f@atlanta.example.com;gr SIP/2.0 Via: SIP/2.0/TLS client.biloxi.example.com:5061 ;branch=z9hG4bK74bf9 From: Bob sips:a8342043f@atlanta.example.com;gr”, page 45, lines 10-15).
Regarding claim 9,  Johnston discloses, wherein the token is associated with the at least one service by one of:
 a hard coding of the association; and execution of an algorithm that performs the association (see e.g., “From: Alice <sips:alice@atlanta.example.com>;tag=1234567 To: Bob <sips:bob@biloxi.example.com>;tag=90210 Call-ID: 12345600@atlanta.example.com CSeq: 1 INVITE Proxy-Authenticate: Digest realm="example.com", nonce="ea9c8e88df84flcec434lae6cbe5a359", qop=auth, nc=0000000l, cnonce="0a4fll3b", opaque="", stale=FALSE, algorithm=MDS Content-Length: 0”, page 128, lines 11-18).
Regarding claim 10,  Johnston discloses, a network component that is included on a 
signaling route between a first user agent (UA) and a second UA different than the first UA (see e.g.,  “Bob REFERS Music Server to establish session with Alice”, page 40, line 33) the network component comprising a processor (see e.g., Music server with inherent processor) configured to: 
receive, at the at the network component via a communication network, a first Session 
Initiation Protocol (SIP) request from the first UA (see e.g., “From: Bob Sips:bob@biloxi.example.com>;tag=02l34 To: Music Server sips:music@server.example.com Call-ID: 4802029847@biloxi.example.com CSeq: 1 REFER…”, page 41, lines 1-12) wherein the network component is an application server (AS) (see e.g.,  “Bob REFERS Music Server to establish session with Alice”, page 40, line 33); 
generate, at the AS, a second SIP request based on the first SIP request received from 
a5-75-34-12-6@server.example.com CSeq: 1 INVITE”, page 42, lines 12-20); 
responsive to generating the second SIP request, transmitting by the AS, the second SIP request via the communication network towards the second UA different than the first UA (see e.g., “/* Music Server places call to Alice to replace session between Alice and Bob. */F12 INVITE Music Server-> Alice… INVITE sips:a8342043f@atlanta.example.com;gr SIP/2.0… From: <Sips:music@server.example.com>;tag=0111 To: sips:a8342043f@atlanta.example.com;gr...” page 42, lines 10-18); and 
transmit, by the AS, a SIP response via the communication network to the first UA, the SIP response including the token (see e.g., “Music Server reports success back to Bob by returning a 200 OK response. Bob obtains the dialog identifiers from the headers included in the response. */…To: Bob <sips:bob@biloxi.example.com>;tag=02134 Max-Forwards: 70 From: Music Server <sips:music@server.example.com>;tag=56323 Call-ID: 4802029847@biloxi.example.com CSeq: 2 NOTIFY”, page 44, lines 11-22).
Regarding claim 11,  Johnston discloses, wherein the URI is a Globally Routable UA URI (GRUU) (see e.g., “The presence of the gr URI parameter in the Contact URI in message Fl0 indicates that the Contact URI is a GRUU [16] and will be globally routable outside of the dialog”, page 57, lines 2-4).
Regarding claim 12,  Johnston discloses, wherein the URI contains a ‘gr’ parameter. (see e.g., “From: <sips:music@server.example.com>;tag=Olll To: <sips:a8342043f@atlanta.example.com;gr>;tag=098594”, page 45, lines 31-32 and/or “The presence of the gr URI parameter in the Contact URI in message Fl0 indicates that the Contact URI is a GRUU [16] and will be globally routable outside of the dialog”, page 57, lines 2-4).
Regarding claim 16,  Johnston discloses, wherein the URI is included in one of:
a Record-Route header; a Record header; a Via header; and a Contact address (see e.g., “Contact: <sips:music@server.example.com>;automaton ;+sip.byeless;+sip.rendering="no" Require: replaces Replaces: 12345600@atlanta.example.com”, page 42, lines 22-25).
Regarding claim 17,  Johnston discloses, wherein the first SIP request that the AS receives from the first UA is a SIP INVITE message (see e.g., “INVITE Bob-> Alice INVITE sips:a8342043f@atlanta.example.com;gr SIP/2.0 Via: SIP/2.0/TLS client.biloxi.example.com:5061 ;branch=z9hG4bK74bf9 From: Bob <sips:bob@biloxi.example.com>;tag=4i323pr To: Alice sips:a8342043f@atlanta.example.com;gr”, page 45, lines 10-15).
Regarding claim 18,  Johnston discloses, wherein a user portion of the URI identifies at least one of:
a user agent that originated the SIP INVITE message (see e.g., “SIP/2.0 403 Screening Failure (Originating) Via: SIP/2.0/TLS client.atlanta.example.com:5061 ;branch=z9hG4bK74b4 l2345600@atlanta.example.com CSeq: 1 INVITE”, page 91, lines 23-34).
Regarding claim 19,  Johnston discloses, wherein the token is associated with the at least one service by one of:
 a hard coding of the association; and execution of an algorithm that performs the association (see e.g., “From: Alice <sips:alice@atlanta.example.com>;tag=1234567 To: Bob <sips:bob@biloxi.example.com>;tag=90210 Call-ID: 12345600@atlanta.example.com CSeq: 1 INVITE Proxy-Authenticate: Digest realm="example.com", nonce="ea9c8e88df84flcec434lae6cbe5a359", qop=auth, nc=0000000l, cnonce="0a4fll3b", opaque="", stale=FALSE, algorithm=MDS Content-Length: 0”, page 128, lines 11-18).
Regarding claim 20,  Johnston discloses, wherein the AS is a telephony application server (see e.g., “a SIP implementation of the following traditional telephony services:...music on hold…”, page 3, lines 2-4 and/or “This is performed by Bob sending a REFER to a Music Server which sends an INVITE with Replaces to Alice”, page 37, lines 8-10).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-6 and 13-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Johnston, in view of Applicant submitted IDS reference Astrom et. al. (US 2008/0189414 Al, hereinafter Astrom).
Regarding claim 4,  Johnston fails to explicitly disclose, wherein the token is an IP (Internet Protocol) Multimedia Subsystem (IMS) Communication Service Identifier (ICSI).
In the same field of endeavor, Astrom discloses, wherein the token is an IP (Internet Protocol) Multimedia Subsystem (IMS) Communication Service Identifier (ICSI) (see e.g., “service information (such as "Feature Tags", IMS communication service identifiers, and/or 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Johnston with Astrom, in order to exhibit the same behavior irrespective of the used access technology by using Service information identifier of IP Multimedia as ICSI (See Astrom, paragraph [0022]). 
Regarding claim 5, Johnston and Astrom combined disclose, wherein a URI parameter in the URI is set equal to an ICSI value for a particular service provided by the AS (see Astrom e.g., “service identifiers, and/or other items to identify the terminal to be registered) are associated with the user, e.g., terminal, and stored in the S-CSCF...Examples are +g.+g.oma.poc.talkburst for Push-to-talk, +g.oma.sip-im, +g.3gpp.app_ref=3gpp-service.ims.icsi.mmtel, etc.,… feature Tags are used for service identification,”,  [0042]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Johnston with Astrom, in order to exhibit the same behavior irrespective of the used access technology by using Service information identifier of IP Multimedia as ICSI (See Astrom, paragraph [0022]).
Regarding claim 6, Johnston and Astrom combined disclose, wherein the URI parameter is a g.3gpp.app_ref tag (see Astrom e.g., “service identifiers, and/or other items to identify the terminal to be registered) are associated with the user, e.g., terminal, and stored in the S-CSCF...Examples are +g.+g.oma.poc.talkburst for Push-to-talk, +g.oma.sip-im, 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Johnston with Astrom, in order to exhibit the same behavior irrespective of the used access technology by using Service information identifier of IP Multimedia as ICSI (See Astrom, paragraph [0022]).
Regarding claim 13,  Johnston fails to explicitly disclose, wherein the token is an IP (Internet Protocol) Multimedia Subsystem (IMS) Communication Service Identifier (ICSI).
In the same field of endeavor, Astrom discloses, wherein the token is an IP (Internet Protocol) Multimedia Subsystem (IMS) Communication Service Identifier (ICSI) (see e.g., “service information (such as "Feature Tags", IMS communication service identifiers, and/or other items to identify the terminal to be registered) are associated with the user, e.g., terminal, [0042] and/or “Examples are +g.+g.oma.poc.talkburst for Push-to-talk, +g.oma.sip-im, +g.3gpp.app_ref=3gpp-service.ims.icsi.mmtel, etc.,… feature Tags are used for service identification”, [0042]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Johnston with Astrom, in order to exhibit the same behavior irrespective of the used access technology by using Service information identifier of IP Multimedia as ICSI (See Astrom, paragraph [0022]). 
Regarding claim 14, Johnston and Astrom combined disclose, wherein a URI parameter in the URI is set equal to an ICSI (see Astrom e.g., “service identifiers, and/or other items to identify the terminal to be registered) are associated with the user, e.g., terminal, and stored in the S-CSCF...Examples are +g.+g.oma.poc.talkburst for Push-to-talk, +g.oma.sip-im, 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Johnston with Astrom, in order to exhibit the same behavior irrespective of the used access technology by using Service information identifier of IP Multimedia as ICSI (See Astrom, paragraph [0022]).
Regarding claim 15, Johnston and Astrom combined disclose, wherein the URI parameter is a g.3gpp.app_ref tag (see Astrom e.g., “service identifiers, and/or other items to identify the terminal to be registered) are associated with the user, e.g., terminal, and stored in the S-CSCF...Examples are +g.+g.oma.poc.talkburst for Push-to-talk, +g.oma.sip-im, +g.3gpp.app_ref=3gpp-service.ims.icsi.mmtel, etc.,… feature Tags are used for service identification,”,  [0042]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Johnston with Astrom, in order to exhibit the same behavior irrespective of the used access technology by using Service information identifier of IP Multimedia as ICSI (See Astrom, paragraph [0022]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645